Filed 12/11/19                                                  Case 19-24999                                                                     Doc 16
                                                  United States Bankruptcy Court
                                                 Eastern District of California
    In re:                                                                                                     Case No. 19-24999-C
    Rachael Adiah Hadassah Manapsal                                                                            Chapter 7
             Debtor
                                                     CERTIFICATE OF NOTICE
    District/off: 0972-2                  User: admin                        Page 1 of 2                          Date Rcvd: Dec 09, 2019
                                          Form ID: 318                       Total Noticed: 28

    Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
    Dec 11, 2019.
    db              Rachael Adiah Hadassah Manapsal,    1175 Vesuvio St,    Manteca, CA 95337-9023
    aty             Mark J. Hannon,    1114 W Fremont St,   Stockton, CA 95203-2622
    22838738      ++CITIBANK,   PO BOX 790034,    ST LOUIS MO 63179-0034
                   (address filed with court: Home Depot,     PO Box 78011,    Phoenix AZ 85062-8011)
    22838732        Carrington College,    1313 W Robinhood Dr Ste B,    Stockton CA 95207-5509
    22838742        Sears Cbna,   PO Box 6217,    Sioux Falls SD 57117-6217
    22838748        US Bank Hogan Loc,    Oshkosh WI 54901

    Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
    tr             +EDI: QMDMCGRANAHAN.COM Dec 10 2019 09:08:00       Michael D. McGranahan,     PO Box 5018,
                     Modesto, CA 95352-5018
    smg             EDI: EDD.COM Dec 10 2019 09:08:00      Employment Development Department,
                     Bankruptcy Group, MIC 92E,    PO Box 826880,    Sacramento, CA 94280-0001
    smg             EDI: CALTAX.COM Dec 10 2019 09:08:00      Franchise Tax Board,     PO Box 2952,
                     Sacramento, CA 95812-2952
    cr             +EDI: RMSC.COM Dec 10 2019 09:08:00      Synchrony Bank,     c/o PRA Receivables Management, LLC,
                     PO Box 41021,   Norfolk, VA 23541-1021
    22838727       +E-mail/Text: backoffice@affirm.com Dec 10 2019 04:34:42        Affirm,    650 California St,
                     San Francisco CA 94108-2716
    22838728        E-mail/Text: backoffice@affirm.com Dec 10 2019 04:34:42        Affirm Inc,
                     650 California St Fl 12,    San Francisco CA 94108-2716
    22838729        EDI: AMEREXPR.COM Dec 10 2019 09:08:00      Amex,    PO Box 981537,     El Paso TX 79998-1537
    22838730        EDI: BANKAMER.COM Dec 10 2019 09:08:00      Bank of America,     PO Box 982238,
                     El Paso TX 79998-2238
    22838731        E-mail/Text: defaultspecialty.us@bbva.com Dec 10 2019 04:33:29         Bbva Compass,
                     2009 Beltline Rd SW,   Decatur AL 35601-6261
    22838733        EDI: CITICORP.COM Dec 10 2019 09:08:00      Citicards Cbna,     PO Box 6241,
                     Sioux Falls SD 57117-6241
    22838734        EDI: WFNNB.COM Dec 10 2019 09:08:00      Comenity Bank Samuels,     PO Box 182789,
                     Columbus OH 43218-2789
    22838735        EDI: WFNNB.COM Dec 10 2019 09:08:00      Comenitybank Ny Co,     PO Box 182789,
                     Columbus OH 43218-2789
    22838736        EDI: NAVIENTFKASMDOE.COM Dec 10 2019 09:08:00       Dept of Ed Navient,     PO Box 9635,
                     Wilkes Barre PA 18773-9635
    22838737        EDI: DISCOVER.COM Dec 10 2019 09:08:00      Discover Fin Svcs LLC,      PO Box 15316,
                     Wilmington DE 19850-5316
    22838739        EDI: CHASE.COM Dec 10 2019 09:08:00      Jpmcb Card,     PO Box 15369,    Wilmington DE 19850-5369
    22838740        EDI: TSYS2.COM Dec 10 2019 09:08:00      Macys dsnb,     PO Box 8218,    Mason OH 45040-8218
    22838741        EDI: RMSC.COM Dec 10 2019 09:08:00      PayPal Credit,     PO Box 105658,    Atlanta GA 30348-5658
    22838743        EDI: RMSC.COM Dec 10 2019 09:08:00      Syncb Car Care Disc Ti,     C o,    PO Box 965036,
                     Orlando FL 32896-5036
    22838746        EDI: RMSC.COM Dec 10 2019 09:08:00      Syncb Walmart DC,     PO Box 965024,
                     Orlando FL 32896-5024
    22838744        EDI: RMSC.COM Dec 10 2019 09:08:00      Syncb gap,     PO Box 965005,    Orlando FL 32896-5005
    22838745        EDI: RMSC.COM Dec 10 2019 09:08:00      Syncb ppmc,     PO Box 965005,    Orlando FL 32896-5005
    22838747        EDI: USBANKARS.COM Dec 10 2019 09:08:00       US Bank,    4325 17th Ave S,    Fargo ND 58125-6200
                                                                                                    TOTAL: 22

                 ***** BYPASSED RECIPIENTS *****
    NONE.                                                                                                               TOTAL: 0

    Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
    USPS regulations require that automation-compatible mail display the correct ZIP.

    Transmission times for electronic delivery are Eastern Time zone.

    Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
    pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


    I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
    shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
    Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
    Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
    by the bankruptcy rules and the Judiciary’s privacy policies.
    Date: Dec 11, 2019                                             Signature: /s/Joseph Speetjens
Filed 12/11/19                                     Case 19-24999                                                 Doc 16



    District/off: 0972-2         User: admin                 Page 2 of 2                   Date Rcvd: Dec 09, 2019
                                 Form ID: 318                Total Noticed: 28

    _


                                 CM/ECF NOTICE OF ELECTRONIC FILING

    The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
    system on December 9, 2019 at the address(es) listed below:
    NONE.                                                                                       TOTAL: 0
Filed 12/11/19                                                        Case 19-24999                                                        Doc 16

        Information to identify the case:
        Debtor 1              Rachael Adiah Hadassah Manapsal                             Social Security number or ITIN   xxx−xx−5023
                              First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
        Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                              First Name   Middle Name   Last Name
        (Spouse, if filing)
                                                                                          EIN    _ _−_ _ _ _ _ _ _
        United States Bankruptcy Court Eastern District of California

        Case number: 19−24999



        Order of Discharge                                                                                                         12/15


        IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

                   Rachael Adiah Hadassah Manapsal
                   aka Michael Ehren Manapsal
                   1175 Vesuvio St
                   Manteca, CA 95337−9023


                   Dated:                                                        For the Court,
                   12/9/19                                                       Wayne Blackwelder , Clerk


        Explanation of Bankruptcy Discharge in a Chapter 7 Case

        This order does not close or dismiss the case,                           This order does not prevent debtors from paying
        and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
        any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                                 11 U.S.C. § 524(c), (f).
        Creditors cannot collect discharged debts
        This order means that no one may make any                                Most debts are discharged
        attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
        debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
        cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
        or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
        personally on discharged debts. Creditors cannot
        contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
        in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
        Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
        to pay debtors damages and attorney's fees.                              are discharged.
        However, a creditor with a lien may enforce a                            In a case involving community property: Special
        claim against the debtors' property subject to that                      rules protect certain community property owned
        lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
        For example, a creditor may have the right to                            not file a bankruptcy case.
        foreclose a home mortgage or repossess an
        automobile.

                                                                                                For more information, see page 2 >




        Official Form 318                                            Order of Discharge                               page 1
Filed 12/11/19                                         Case 19-24999                                                  Doc 16




        Some debts are not discharged                             Also, debts covered by a valid reaffirmation
        Examples of debts that are not discharged are:            agreement are not discharged.

             ♦ debts that are domestic support                    In addition, this discharge does not stop
               obligations;                                       creditors from collecting from anyone else who is
                                                                  also liable on the debt, such as an insurance
                                                                  company or a person who cosigned or
             ♦ debts for most student loans;                      guaranteed a loan.


             ♦ debts for most taxes;
                                                                   This information is only a general summary
             ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
               decided or will decide are not discharged           exceptions exist. Because the law is
               in this bankruptcy case;                            complicated, you should consult an
                                                                   attorney to determine the exact effect of the
                                                                   discharge in this case.
             ♦ debts for most fines, penalties,
               forfeitures, or criminal restitution
               obligations;

             ♦ some debts which the debtors did not
               properly list;


             ♦ debts for certain types of loans owed to
               pension, profit sharing, stock bonus, or
               retirement plans; and


             ♦ debts for death or personal injury caused
               by operating a vehicle while intoxicated.




        Official Form 318                             Order of Discharge                           page 2
